Exhibit 10.1

EXECUTION VERSION

 

GOVERNANCE AGREEMENT

Dated as of November 6, 2019

by and between

TRIPADVISOR, INC.

and

TRIP.COM GROUP LIMITED

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

Page

 

 

ARTICLE I

 

Definitions

 

Section 1.01

 

Definitions

1

 

 

 

 

ARTICLE II

 

 

 

 

Representations and Warranties of the Company

 

 

 

 

Section 2.01

 

Organization; Standing

8

Section 2.02

 

Authority; Noncontravention

8

Section 2.03

 

Governmental Approvals

8

 

 

 

 

ARTICLE III

 

 

 

 

Representations and Warranties of the Investor

 

 

 

 

Section 3.01

 

Organization; Standing

9

Section 3.02

 

Authority; Noncontravention

9

Section 3.03

 

Governmental Approvals

9

 

 

 

 

ARTICLE IV

 

 

 

 

Additional Agreements

 

 

 

 

Section 4.01

 

HSR; CFIUS.

10

Section 4.02

 

Public Disclosure

11

Section 4.03

 

Information and Access

12

Section 4.04

 

Investor Information

13

Section 4.05

 

Standstill

13

Section 4.06

 

Transfer Restrictions

15

Section 4.07

 

Nomination of Directors

16

Section 4.08

 

Voting

20

Section 4.09

 

Confidentiality

20

 

 

 

 

ARTICLE V

 

 

 

 

Miscellaneous

 

 

 

 

Section 5.01

 

Notices

21

Section 5.02

 

Amendments; Waivers

22

Section 5.03

 

Counterparts and Facsimile

22

 

--------------------------------------------------------------------------------

 

Section 5.04

 

Governing Law; Specific Enforcement; Submission to Jurisdiction; Waiver of Jury
Trial

22

Section 5.05

 

Interpretation

23

Section 5.06

 

Severability

24

Section 5.07

 

No Third-Party Beneficiaries

24

Section 5.08

 

Assignment

25

Section 5.09

 

Termination

25

Section 5.10

 

Entire Agreement, etc.

25

Section 5.11

 

Acknowledgment of Securities Laws; Taxes

25

Section 5.12

 

Competitor Dispute Resolution

25

 

 

 

 

--------------------------------------------------------------------------------

 

GOVERNANCE AGREEMENT, dated as of November 6, 2019 (this “Agreement”), by and
between TripAdvisor, Inc., a Delaware corporation (the “Company”), and Trip.com
Group Limited, a Cayman Islands exempted company (“Investor”).

WHEREAS, substantially concurrently with entering into this Agreement, the
parties hereto are entering into, among other agreements, the Shareholders’
Agreement, dated as of the date hereof, among TripAdvisor Singapore Private
Limited, Ctrip Investment Holding Ltd. and Chelsea Investment Holding Company
Pte. Ltd. (the “Joint Venture Agreement”) and the Mainland China Content
Licensing Agreement, dated as of the date hereof, between TripAdvisor Singapore
Private Limited and Chelsea Investment Holding Company Pte. Ltd. (the “License
Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

Article I

Definitions

Section 1.01Definitions. (a) As used in this Agreement (including the recitals
hereto), the following terms shall have the following meanings:

“5% Entity” means any Person that, after giving effect to a proposed Transfer,
would beneficially own 5% or more of the then outstanding Common Stock.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided that the Company and its
Subsidiaries shall not be deemed to be Affiliates of Investor or any of its
Affiliates solely on the basis of this Agreement, the Joint Venture Agreement,
the License Agreement or the relationships or transactions contemplated herein
or therein.  For the purposes of this definition, “control,” when used with
respect to any specified Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

Any Person shall be deemed to “beneficially own,” to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the date hereof; provided that any Person shall be
deemed to beneficially own any securities that such Person has the right to
acquire, whether or not such right is exercisable immediately, within 60 days or
otherwise.

“Affiliated Holders” means, with respect to any specified natural person, (a)
such specified natural person’s parents, spouse, siblings, descendants, step
children, step grandchildren, nieces and nephews and their respective spouses,
(b) the estate, legatees and devisees of such specified natural person and each
of the Persons referred to in clause (a) of this definition, and (c) any
company, partnership, trust or other entity or investment vehicle controlled by
such specified natural person or any of the Persons referred to in clause (a) or
(b) of this definition or the holdings of which are for the primary benefit of
such specified natural person or any of the Persons referred to in clause (a) or
(b) of this definition.

1

--------------------------------------------------------------------------------

 

“Board” means the board of directors of the Company.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banking institutions in New York, New York or the People’s Republic
of China are authorized or required by law, regulation or executive order to be
closed.

“CFIUS” means the Committee on Foreign Investment in the United States.

“CFIUS Approval Condition” means that any of the following shall have occurred:
(i) the 45-day review period under the DPA commencing on the date that the CFIUS
Notice is accepted by CFIUS shall have expired and the Company and Investor
shall have received written notice from CFIUS that such review has been
concluded and that either the Transactions do not constitute a “covered
transaction” under the DPA or that there are no unresolved national security
concerns; (ii) an investigation shall have been commenced after such 45-day
review period and CFIUS shall have determined to conclude all deliberative
action under the DPA without sending a report to the President of the United
States (the “President”), and the Company and Investor shall have received
written notice from CFIUS that either the Transactions do not constitute a
“covered transaction” under the DPA or there are no unresolved national security
concerns, and all action under the DPA is concluded with respect to the
Transactions; or (iii) CFIUS shall have sent a report to the President
requesting the President’s decision and either (A) the period under the DPA
during which the President may announce his decision to take action to suspend,
prohibit or place any limitations on the Transactions shall have expired without
any such action being threatened, announced or taken or (B) the President shall
have announced a decision not to take any action to suspend, prohibit or place
any limitations on the Transactions.

"CFIUS Cure Amendment" has the meaning set forth in Section 4.07(a).

"CFIUS Cure Failure" means the last day of the CFIUS Cure Period, if on such day
a CFIUS Cure Amendment has not been executed and delivered by Investor and the
Company.

“CFIUS Cure Period” has the meaning set forth in Section 4.07(a).

“CFIUS Notice” means a joint voluntary notice with respect to the Transactions
jointly prepared by the Company and Investor, reasonably acceptable to each of
the Company and Investor, and submitted to CFIUS in accordance with the
requirements of the DPA.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company Change of Control” means a transaction or series of related
transactions that result(s) in (a) a Person (or a group) (other than the
Permitted Holders (or a group controlled by Permitted Holders)) becoming the
direct or indirect beneficial owner of a majority of the votes associated with
the capital stock of the Company entitling it to elect a majority of the members
of the Board; (b) any merger, reorganization, consolidation, business
combination or other extraordinary transaction unless, immediately after
consummation of such transaction, the shareholders of the Company immediately
prior to the transaction and/or the Permitted Holders (or a group controlled by
Permitted Holders) hold, directly or indirectly, a majority of the votes
associated with the capital stock of the Company (or the successor entity to the
Company surviving such transaction) (or of the Company’s (or such successor’s)
ultimate parent entity  if the Company (or such successor) is a Subsidiary of
another entity) entitling them to elect a majority of the members of the Board
(or the board of directors (or similar managing body) of such successor) (or

2

--------------------------------------------------------------------------------

 

the board of directors (or similar managing body) of the Company’s (or such
successor’s) ultimate parent entity if the Company (or such successor) is a
Subsidiary of another entity); (c) the Common Stock no longer being listed on a
National Securities Exchange; or (d) the direct or indirect sale (but not the
spin-off) of all or substantially all of the Company’s assets (excluding in the
case of each of clauses (c) and (d) of this definition, any transaction that
would result in the Permitted Holders (or a group controlled by Permitted
Holders) remaining or becoming the direct or indirect beneficial owner of a
majority of the votes associated with the capital stock of the Company (or the
successor entity to the Company surviving such transaction) (or of the Company’s
(or such successor’s) ultimate parent entity if the Company (or such successor)
is a Subsidiary of another entity) entitling them to elect a majority of the
members of the Board (or the board of directors (or similar managing body) of
such successor) (or the board of directors (or similar managing body) of the
Company’s (or such successor’s) ultimate parent entity if the Company (or such
successor) is a Subsidiary of another entity).

“Company Charter Documents” means the Company’s certificate of incorporation and
bylaws, each as amended from time to time.

“Competitive Activity” means engaging in, at the time of determination,  online
services relating to travel or hotel reviews and recommendations; travel meta
search; travel (including hotel, vacation rental, tour, restaurants, activities
and attractions); travel itinerary management and/or administration, and
industries that are competitive with any business actually engaged in by the
Company and its Subsidiaries at such time.

“Competitor” means any Person engaged, at the time of determination, in a
Competitive Activity; provided that “Competitor” shall not include (x) any
financial institution, private equity firm, hedge fund, mutual fund, sovereign
wealth fund, family office or other institutional investors or similar entity or
any Affiliate thereof which owns, is under common control with, or has an equity
or debt interest in, any portfolio company or Affiliate that is a Competitor
(other than any such portfolio company or Affiliate that is a Competitor); (y)
any Person that primarily targets online consumers based in China; or (z) any
Person, the capital stock of which is distributed by the Company after the date
hereof in a spin-off transaction.

“DGCL” means the Delaware General Corporation Law, as amended, supplemented or
restated from time to time.

“Director” means a member of the Board.

"Dispute Notice" has the meaning set forth in Section 5.12(a)(ii).

“DPA” means Section 721 of Title VII of the Defense Production Act of 1950, as
amended, including the amendments under the Omnibus Trade and Competitiveness
Act of 1988 and the Foreign Investment and National Security Act of 2007, and
the applicable amendments of the Foreign Investment Risk Review Modernization
Act of 2018, and including the regulations of CFIUS promulgated thereunder,
codified at 31 C.F.R. Part 800, et seq.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

3

--------------------------------------------------------------------------------

 

“Fall-Away of Investor Board Rights” means the earliest to occur of (i) a CFIUS
Cure Failure; (ii) the first anniversary of the First Seat Date if the Investor
Parties have not acquired the Minimum Stock Ownership Threshold as of any date
prior to such first anniversary; (iii) following the first anniversary of the
First Seat Date, the first date on which the Minimum Stock Ownership Threshold
is not owned in the aggregate by the Investor Parties; (iv) the Investor Parties
or their respective Subsidiaries either (x) beneficially owning equity
securities (or any securities exchangeable, convertible or exercisable for
equity securities) representing 10% or more of the voting equity securities or
equity thereof (on an as-exchanged, converted or exercised basis) of a
Prohibited Investee (provided, that if a Prohibited Investee is a VC Entity, the
Investor Parties and their respective Subsidiaries may have beneficial ownership
that collectively represents no more than 25% of the equity securities on a
fully diluted basis (or securities exchangeable, convertible or exercisable for
equity securities)) of such Prohibited Investee or (y) having an employee or
other designee serve as a director (or similar manager) on, or having a
contractual right to a director designee (or similar manager) on, the board of
directors (or similar managing body) of a Prohibited Investee that is not a VC
Entity; (v) the termination of the Joint Venture Agreement in accordance with
its terms; provided that with respect to a termination resulting from the
occurrence of either (A) a Default Event (as defined in the Joint Venture
Agreement) that is found by a court of competent jurisdiction in a final
non-appealable judgement to have resulted from a default by the Company or its
Affiliates of its respective obligations under the Joint Venture Agreement or
(B) a Fundamental Failure (as defined in the Joint Venture Agreement), the
Fall-Away of Investor Board Rights under this clause (v) as a result thereof
shall occur on the fifth anniversary of the First Seat Date; (vi) a Company
Change of Control; and (vii) an Investor Change of Control.  If not earlier
under any other provision of this Agreement, the Fall-Away of Investor Board
Rights shall occur on the fifteenth anniversary of the First Seat Date.

“First Seat Date” has the meaning set forth in Section 4.07(a).

“Governmental Authority” means any government, court, regulatory or
administrative agency, commission, arbitrator or authority or other legislative,
executive or judicial governmental entity (in each case including any
self-regulatory organization), whether federal, state or local, domestic,
foreign or multinational.

"group" has the meaning set forth in Section 13(d) of the Exchange Act and the
rules promulgated by the SEC thereunder.

“Hedge” has the meaning set forth in Section 4.06(a).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Investor Change of Control” means a transaction or series of related
transactions that result(s) in (a) a Competitor (or group controlled by a
Competitor) becoming the direct or indirect beneficial owner of a majority of
the votes associated with the capital stock of Investor entitling it to elect a
majority of the members of Investor’s board of directors; (b) any merger,
reorganization, consolidation, business combination or other extraordinary
transaction involving Investor or a parent entity of Investor with or into a
Competitor, if, immediately after consummation of such transaction a Competitor
(or group controlled by a Competitor) holds, directly or indirectly, a majority
of the votes associated with the capital stock of Investor (or the successor
entity to Investor surviving such transaction) (or of Investor’s (or such
successor’s) ultimate parent entity if Investor (or such successor) is a
Subsidiary of another entity) entitling it to elect a majority of the members of
Investor’s (or such successor’s) board of directors or the board of directors
(or similar managing body) of Investor’s (or such successor’s) ultimate parent
entity if Investor (or such successor) is a Subsidiary of another entity; or (c)
the direct or indirect sale of all or substantially all of Investor’s assets to
a Competitor.

4

--------------------------------------------------------------------------------

 

“Investor Director Designee” means an individual designated by Investor from
time to time; provided that, such individual must be reasonably acceptable to
the Board (and, if the Board has a nominating committee at the time, such
committee) to serve as a Director and, if not acceptable, then another
individual selected by Investor who is reasonably acceptable to the Board (and
if the Board has a nominating committee at such time, to such committee), which
consent shall not be unreasonably withheld, conditioned or delayed (it being
understood that (i) it shall be reasonable for the Company to withhold,
condition or delay consent if as of such time such individual is an activist
investor or is a director, officer or employee of an activist investor or a
hedge fund and (ii) Jane Sun is reasonably acceptable to the Board).

“Investor Parties” means Investor and each of its Subsidiaries that agrees in
writing for the express benefit of the Company (in the form attached as Annex I
hereto, with a copy thereof furnished to the Company) to be bound by the terms
of this Agreement.

“Judgment” means any judgment, writ, stipulation, award, injunction,
determination, order or decree of any Governmental Authority.

“Laws” means all federal, state, local, domestic, foreign or multinational
statutes, laws (including common laws), ordinances, rules, requirements,
directives or regulations of any Governmental Authority, together with any
decision or approval of, or determination by, or any interpretation or
administration of any of the foregoing by, any Governmental Authority.

“Liberty Successor” means any Person that is a successor of Liberty TripAdvisor
Holdings, Inc., including any Person spun or otherwise separated out of Liberty
TripAdvisor Holdings, Inc. (or any similar successor of any such Liberty
Successor); provided that no Person or group, other than the Permitted Holders,
is the “beneficial owner”, directly or indirectly, of more than 50% of the total
voting power represented by the issued and outstanding capital stock or other
equity interests of such Liberty Successor.

“Minimum Stock Ownership Threshold” means a number of shares of Common Stock
equal to the lesser of (a) 6,951,500 shares (as such number of shares may be
adjusted to give effect to any share split, reverse share split or similar
transaction occurring after the date hereof) and (b) the actual number of shares
of Common Stock acquired by the Investor Parties with an aggregate Purchase
Price equal to $317,600,000 (rounded up to the nearest whole number of shares)
from and after the date hereof through the earlier of (A) the first anniversary
of the First Seat Date and (B) the acquisition of such number of shares;
provided that the number of shares set forth in clauses (a) and (b) above shall
be adjusted to reflect stock splits, reverse stock splits, recapitalizations and
similar transactions consummated by the Company.

“Nasdaq” means the Nasdaq Global Market and its successors.

“National Securities Exchange” means Nasdaq, the New York Stock Exchange, or
another nationally recognized securities exchange and their respective
successors.

“Nomination Start Date” means the date on which the CFIUS Approval Condition is
satisfied (or, to the extent legally permissible, waived by each of the parties
hereto).

"Objected Investee" has the meaning set forth in the definition of "Prohibited
Investee."

5

--------------------------------------------------------------------------------

 

"Objected Transferee" has the meaning set forth in the definition of "Prohibited
Transferee."

“Permitted Holders” means any one or more of (a) Liberty TripAdvisor Holdings,
Inc., (b) a Liberty Successor, (c) John C. Malone or Gregory B. Maffei, (d) each
of the respective Affiliated Holders of the persons referred to in clause (c) of
this definition and (e) any Affiliates of one or more of the Persons referred to
in clause (a), (b), (c) or (d) of this definition.

“Permitted Purpose” has the meaning set forth in Section 4.09.

“Person” means any individual, estate, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity.

“Proceeding” has the meaning set forth in Section 5.04(c).

“Prohibited Investee” means the Persons (and Persons known by Investor to be
Affiliates thereof) named as such on a list set forth in a letter, dated the
date hereof, agreed to by the Company and Investor, which list may be updated in
a writing delivered by the Company to Investor (each a "Prohibited Investee
Update"); provided that, within five (5) Business Days of delivery of any
Prohibited Investee Update, Investor shall have the right to object, in
accordance with Section 5.12, to inclusion of a Person (each an "Objected
Investee") on such Prohibited Investee Update on the basis that such Person is
not a Competitor or that such Person is otherwise excluded from the definition
of Prohibited Investee (provided, that (x) any Objected Investee shall not be a
Prohibited Investee unless and until it is finally determined that such Objected
Investee is a Prohibited Investee in accordance with the procedures set forth in
Section 5.12; and (y) unless and until it is finally determined that such
Objected Investee is or is not a Prohibited Investee in accordance with the
procedures set forth in Section 5.12, no Investor Party shall acquire any
additional equity securities in such Objected Investee or designate or obtain
the right to designate board member thereof); provided, further, that (a) a
Prohibited Investee Update may not be delivered until the date that is
six-months after the date of the Agreement or provided more frequently than one
(1) time per 6-month period and (b) the Prohibited Investee list  (as updated
from time to time by any Prohibited Investee Update) shall not include more than
two (2) Persons at any time (Affiliated Persons counting as one (1) Person for
this purpose). A Prohibited Investee shall not include any Person (i) that
Investor or any of its Affiliates own equity securities (or any securities
exchangeable, convertible or exercisable for equity securities) representing 10%
or more of the voting equity securities or equity thereof (on an as-exchanged,
converted or exercised basis), or (ii) on whose board of directors (or similar
managing body) Investor or any of its Affiliates have an employee or other
designee serving as a director (or similar manager) or have a contractual right
to a director designee (or similar manager) that has not been irrevocably waived
by Investor or such Affiliates, in each case as of the date of the Prohibited
Investee Update naming such Person.

"Prohibited Investee Update" has the meaning set forth in the definition of
"Prohibited Investee."

“Prohibited Transferee” means the Persons (and Persons known by Investor to be
Affiliates thereof) named as such on a list set forth in a letter, dated the
date hereof, agreed to by the Company and Investor, which list may be
updated  in a writing delivered by the Company to Investor (each a "Prohibited
Transferee Update"); provided that, within 5 Business Days of delivery of any
Prohibited Transferee Update, Investor shall have the right to object, in
accordance with Section 5.12, to inclusion of a Person on such Prohibited
Transferee Update (each an "Objected

6

--------------------------------------------------------------------------------

 

Transferee") on the basis that such Person is not a Competitor or that such
Person is otherwise excluded from the definition of Prohibited Transferee
(provided, that any Objected Transferee shall not be a Prohibited Transferee
unless and until it is finally determined that such Objected Transferee is a
Prohibited Transferee in accordance with the procedures set forth in Section
5.12 of this Agreement); provided, further, that (a) a Prohibited Transferee
Update may not be provided before the date that is six (6) months after the date
hereof, or more frequently than one (1) time per 6-month period, beginning six
months following the date hereof, and (b) the Prohibited Transferee list (as
updated from time to time by any Prohibited Transferee Update) shall not include
more than two (2) Persons at any time (Affiliated Persons counting as one (1)
Person for this purpose).

"Prohibited Transferee Update" has the meaning set forth in the definition of
"Prohibited Transferee."

“Purchase Price” means, at any particular time, the actual aggregate gross
amount in cash paid by the Investor Parties in respect of the acquisition of
Common Stock (including all bona fide amounts paid to third parties in respect
of commissions and brokers’ fees in connection with such acquisition) from and
after the date of this Agreement and through the acquisition upon which the
Investor Parties acquire the Minimum Stock Ownership Threshold (it being
understood that Investor shall provide reasonable documentation evidencing the
payment of the Purchase Price to the Company upon reasonable request).

“Representatives” means, with respect to any Person, the directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants,
consultants or other advisors, agents or representatives of such Person and
their respective Affiliates.

“SEC” means the U.S. Securities and Exchange Commission.

“Subsidiary” means, with respect to any Person, another Person, an amount of the
voting securities, other voting rights or voting partnership interests of which
is sufficient to elect at least a majority of its board of directors or other
governing body (or if there are no such voting interests, more than 50% of the
equity interests of which) is owned directly or indirectly by such first Person.

“Transactions” means the (i) designation by Investor of its designee for
election to the Board pursuant to Section 4.07 and (ii) the acquisition by
Investor of the Minimum Stock Ownership Threshold.

“Transfer” by any Person means, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or otherwise dispose of or transfer (by
the operation of law or otherwise), either voluntarily or involuntarily, or to
enter into any contract, option or other arrangement, agreement or understanding
with respect to the sale, transfer, assignment, pledge, encumbrance,
hypothecation or other disposition or transfer (by the operation of law or
otherwise), of any interest in any equity securities beneficially owned by such
Person.

"VC Entity" means an entity that has an enterprise value at the time that
Investor or an Affiliate thereof makes an investment therein of less than $250
million.

"Update" has the meaning set forth in Section 5.12(a).

7

--------------------------------------------------------------------------------

 

Article II

Representations and Warranties of the Company

The Company represents and warrants to Investor as of the date hereof:

Section 2.01Organization; Standing. The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.

Section 2.02Authority; Noncontravention. (a) The Company has all necessary
corporate power and corporate authority to execute and deliver this Agreement
and to perform its obligations hereunder.  The execution, delivery and
performance by the Company of this Agreement have been duly authorized by the
Board and no other corporate action on the part of the Company is necessary to
authorize the execution, delivery and performance by the Company of this
Agreement.  This Agreement has been duly executed and delivered by the Company
and, assuming due authorization, execution and delivery hereof by the Investor,
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Bankruptcy and Equity
Exception”).

(b)Neither the execution and delivery of this Agreement by the Company, nor the
performance by the Company with any of the terms or provisions hereof, will
(i) conflict with or violate any provision of the Company Charter Documents or
(ii) assuming that the authorizations, consents and approvals referred to in
Section 2.03 are obtained prior to the Nomination Start Date and the filings
referred to in Section 2.03 are made and any waiting periods thereunder have
terminated or expired prior to the Nomination Start Date, (x) violate any Law or
Judgment applicable to the Company or any of its Subsidiaries or (y) violate or
constitute a default (or constitute an event which, with notice or lapse of time
or both, would violate or constitute a default) under any of the terms or
provisions of any loan or credit agreement, indenture, debenture, note, bond,
mortgage, deed of trust, lease, sublease, license, contract or other agreement
(each, a “Contract”) to which the Company or any of its Subsidiaries is a party
or accelerate the Company’s or, if applicable, any of its Subsidiaries’
obligations under any such Contract, except in the case of clause (ii), for such
violations or defaults as would not, individually or in the aggregate,
reasonably be expected to (1) have a material adverse effect on the results of
operations, business or financial condition of the Company and its Subsidiaries,
taken as a whole or (2) prevent or materially delay, interfere with, hinder or
impair the compliance by the Company with its obligations under this Agreement.

Section 2.03Governmental Approvals.  Except for (a) the filing with the SEC of
such current reports and other documents, if any required to be filed with the
SEC under the Exchange Act in connection with the transactions, (b) filings
required under, and compliance with other applicable requirements of the HSR Act
and (c) filings required under the DPA (with respect to the filing of the CFIUS
Notice and satisfaction of the CFIUS Approval Condition), no consent or approval
of, or filing, license, permit or authorization, declaration or registration
with, any Governmental Authority is necessary for the execution, delivery and
performance of this Agreement by the Company.

8

--------------------------------------------------------------------------------

 

Article III

Representations and Warranties of the Investor

Investor represents and warrants to the Company as of the date hereof:

Section 3.01Organization; Standing. Investor is an exempt company duly
organized, validly existing and in good standing under the Laws of the Cayman
Islands.

Section 3.02Authority; Noncontravention. (a) Investor has all necessary
corporate power and corporate authority to execute and deliver this Agreement
and to perform its obligations hereunder.  The execution, delivery and
performance by Investor of this Agreement have been duly authorized and approved
by all necessary corporate action on the part of Investor, and no further
action, approval or authorization on the part of Investor or by any of its
stockholders, partners, members or other equity owners, as the case may be, is
necessary to authorize the execution, delivery and performance by Investor of
this Agreement.  This Agreement has been duly executed and delivered by Investor
and, assuming due authorization, execution and delivery hereof by the Company,
constitutes a legal, valid and binding obligation of Investor, enforceable
against it in accordance with its terms, subject to the Bankruptcy and Equity
Exception.

(b)Neither the execution and delivery of this Agreement by Investor, nor the
performance by Investor with any of the terms or provisions hereof, will (i)
conflict with or violate any provision of the certificate or articles of
incorporation, bylaws or other comparable charter or organizational documents of
Investor or (ii) assuming that the authorizations, consents and approvals
referred to in Section 3.03 are obtained prior to the filings referred to in
Section 3.03 are made and any waiting periods with respect to such filings have
terminated or expired (x) violate any Law or Judgment applicable to Investor or
any of its Subsidiaries or (y) violate or constitute a default (or constitute an
event which, with notice or lapse of time or both, would violate or constitute a
default) under any of the terms, conditions or provisions of any Contract to
which Investor or any of its Subsidiaries is a party or accelerate Investor’s or
any of its Subsidiaries’, if applicable, obligations under any such Contract,
except in the case of clause (ii), for such violations or defaults as would not,
individually or in the aggregate, reasonably be expected to (1) have a material
adverse effect on the results of operations, business or financial condition of
Investor and its Subsidiaries, taken as a whole or (2) prevent or materially
delay, interfere with, hinder or impair the compliance by Investor with its
obligations under this Agreement.

Section 3.03Governmental Approvals. Except for (a) the filing with the SEC of
such current reports and other documents, if any required to be filed with the
SEC under the Exchange Act in connection with the transactions, (b) filings
required under, and compliance with other applicable requirements of the HSR Act
and (c) filings required under the DPA (with respect to the filing of the CFIUS
Notice and satisfaction of the CFIUS Approval Condition), no consent or approval
of, or filing, license, permit or authorization, declaration or registration
with, any Governmental Authority is necessary for the execution, delivery and
performance of this Agreement by the Investor.

9

--------------------------------------------------------------------------------

 

Article IV

Additional Agreements

Section 4.01HSR; CFIUS.

(a)The Company and Investor have made, or agree to make, an appropriate filing
of a Notification and Report Form (“HSR Form”) pursuant to the HSR Act with
respect to the Transactions as promptly as reasonably practicable following the
date of this Agreement (to the extent such a filing has not already been made),
and to use commercially reasonable best efforts to make an appropriate response
as promptly as reasonably practicable to any requests for additional information
and documentary material that may be made pursuant to the HSR Act; provided,
however, notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall require, or be construed to require, the Company or
Investor (or any Affiliate of either the Company or Investor) to proffer or
agree to (i) enter into any settlement, undertaking, consent decree, stipulation
or agreement, or engaging in any litigation, administrative, or judicial
proceeding, with any Governmental Authority in connection with this Agreement,
(ii) sell, divest, lease, license, transfer, dispose of or otherwise encumber,
or hold separate and agree to sell, divest, lease, license, transfer, dispose of
or otherwise encumber, any of its assets, licenses, operations, rights, product
lines, businesses or other interests or (iii) make any or agree to make any
changes (including through a licensing arrangement) or restriction on, or other
impairment of, its ability to own or operate, any of its assets, licenses,
operations, rights, product lines, businesses or other interests.  The Company
and Investor will each be liable solely for its own respective filing fees in
connection with filings made under the HSR Act.  The Company and Investor will
each be liable for 50% of any other filing fees required to be paid in
connection with any other filings to be made under any Laws (other than the HSR
Act) in connection with this Agreement or the transactions contemplated hereby.

(b)Each of the Company and Investor shall use its commercially reasonable best
efforts to (i) keep the other party informed in all material respects and on a
reasonably timely basis of any material communication received by the Company or
Investor, as the case may be, from or given by the Company or Investor, as the
case may be, to the Federal Trade Commission (“FTC”) or the Department of
Justice (“DOJ”) regarding the Transactions, (ii) subject to applicable Laws
relating to the exchange of information, and to the extent reasonably
practicable, consult with the other party, and consider in good faith the views
of the other party, prior to the submission or transmission of any substantive
information relating to such party and its respective Affiliates, as the case
may be, that appears in any filing made with, or any analyses, appearances,
presentations, memoranda, briefs, white papers, arguments, opinions and
proposals submitted or presented to, the FTC or the DOJ in connection with the
Transactions, other than “4(c) and 4(d) documents” as that term is used in the
rules and regulations under the HSR Act and other confidential information
contained in the HSR Form, and (iii) to the extent permitted by the FTC or the
DOJ, give the other party the opportunity to attend and participate in such
meetings and conferences.

(c)The Company and Investor agree to prepare and submit a draft CFIUS Notice
within 10 Business Days following the date hereof, and subject to the following
provisions of this Section 4.01(c), use their respective commercially reasonable
best efforts to satisfy the CFIUS Approval Condition.  Each of the Company and
Investor shall use its commercially reasonable best efforts to (i) supply as
promptly as reasonably practicable (and in any event, within the timelines
specified by CFIUS) any additional information and documentary material that may
be requested by CFIUS; (ii) cooperate in all respects and consult with each
other in connection with the CFIUS Notice, including by allowing the other
parties to have a reasonable opportunity to

10

--------------------------------------------------------------------------------

 

review in advance and comment on drafts of filings and submissions, except for
any confidential information, provided that information that is reasonably
deemed “business confidential” shall be shared with each party’s counsel on an
outside counsel only basis; (iii) promptly inform the other party of any
communication received by such party (or its controlled Affiliates) from, or
proposed to be given by such party (or its controlled Affiliates) to, CFIUS, by
promptly providing copies to the other party of any such written communications,
except for any exhibits to such communications providing the personal
identifying information required by 31 C.F.R. §800.402(c)(6)(vi), or any other
business confidential information provided that information that is reasonably
deemed “business confidential” shall be shared with each party’s counsel on an
outside counsel only basis; (iv) permit the other party to review in advance any
communication that it gives to, and consult with each other in advance of any
meeting, telephone call or conference with, CFIUS, and to the extent not
prohibited by CFIUS, give the other party the opportunity to attend and
participate in any telephonic conferences or in-person meetings with CFIUS, in
each of clauses “(ii),” “(iii)” and “(iv)” of this Section 4.01(c), subject to
confidentiality considerations contemplated by the DPA, required by CFIUS or
provided for in clauses “(ii)” and “(iii)” of this Section 4.01(c); and (v)
address or resolve, and take reasonable steps to mitigate, any issues or
concerns raised by CFIUS so as to enable the parties hereto to consummate the
Transactions, provided that, nothing in this Agreement shall require, or be
construed to require, the Company or Investor (or any Affiliate of either the
Company or Investor) to proffer or agree to (A) engage in any litigation,
administrative, or judicial proceeding with any Governmental Authority in
connection with this Agreement, (B) sell, divest, lease, license, transfer,
dispose of or otherwise encumber, or hold separate and agree to sell, divest,
lease, license, transfer, dispose of or otherwise encumber, any of its assets,
licenses, operations, rights, product lines, businesses or other interests or
(C) make any or agree to make any changes (including through a licensing
arrangement) or restriction on, or other impairment of, its ability to own or
operate, any of its assets, licenses, operations, rights, product lines,
businesses or other interests, and provided that nothing in this Agreement shall
require, or be construed to require, the Company or Investor (or any Affiliate
of either the Company or Investor) to agree to any conditions or restrictions,
as a condition of CFIUS approval, that has a material effect on, in the case of
the Company, the Company or any of its Affiliates, or, in the case of Investor,
Investor or any of its Affiliates.

Section 4.02Public Disclosure. Subject to the following terms of this
Section 4.02, Investor and the Company shall consult with each other before
issuing, and give each other the opportunity to review and comment upon, any
press release or other public statements with respect to this Agreement and
shall not issue any such press release or make any such public statement prior
to such consultation, except, subject to the opportunity for prior review by the
other party, as may be required by applicable Law, Judgment, court process or
the rules and regulations of any National Securities Exchange or national
securities quotation system on which securities of Investor or the Company are
then listed.  Until the CFIUS Cure Failure, Investor will also provide the
Company with a draft of any proposed Schedule 13D or Schedule 13G (or amendments
thereto) or Form 3 under Section 16 of the Exchange Act required to be filed
with the SEC relating to the Investor Parties’ investment in the Company (or the
Investor Director Designee’s directorship) at least 24 hours prior to filing and
will consider in good faith the Company’s comments on the filings; provided,
that this Section 4.02 shall not apply to any Form 4 filings to be made by
Investor (or any of its Affiliates, including for this purpose any Investor
Director Designee) with the SEC under Section 16 of the Exchange Act.
Notwithstanding the foregoing, this Section 4.02 shall not apply to any press
release or other public statement made by the Company or Investor which is made
in the ordinary course of business and does not relate specifically to the
signing of this Agreement or the Transactions or that is limited to information
previously publicly released by the parties hereto in accordance with this
Agreement.

11

--------------------------------------------------------------------------------

 

Section 4.03Information and Access. Following the First Seat Date and until the
Fall-Away of Investor Board Rights, the Company agrees to provide Investor with
the following:

(a)within 90 days after the end of each fiscal year of the Company, (i) an
audited, consolidated balance sheet of the Company and its Subsidiaries as of
the end of such fiscal year and (ii) audited, consolidated statements of income,
comprehensive income, cash flows and changes in shareholders’ equity of the
Company and its Subsidiaries for such fiscal year; provided that this
requirement shall be deemed to have been satisfied if on or prior to such date
the Company files its annual report on Form 10-K for the applicable fiscal year
with the SEC;

(b)within 55 days after the end of each of the first three quarters of each
fiscal year of the Company, (i) an unaudited, consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal quarter and (ii)
consolidated statements of income, comprehensive income and cash flows of the
Company and its Subsidiaries for such fiscal quarter; provided that this
requirement shall be deemed to have been satisfied if on or prior to such date
the Company files its quarterly report on Form 10-Q for the applicable fiscal
quarter with the SEC; and

(c)an opportunity to discuss with senior management of the Company on a regular
basis (it being the expectation that such discussions will occur on no more than
a quarterly basis), during normal business hours and without unduly interfering
with the operation of the Company’s business, matters relating to the Joint
Venture Agreement and License Agreement as well as such other financial,
operating and strategic matters as may be mutually acceptable to management of
the Company and the Investor;

provided that, the Company shall not be obligated to provide such materials or
access to Investor to the extent the Company determines, in its reasonable
judgment, that doing so would (A) result in the disclosure of trade secrets or
competitively sensitive information to third parties; (B) violate any applicable
Law, Judgment or contract or obligation of confidentiality owing to a third
party; (C) jeopardize the protection of an attorney-client privilege, attorney
work product protection or other similar legal privilege; (D) be materially
adverse to the interests of the Company or any of its Subsidiaries in any
pending or threatened Proceeding; (E) expose the Company to risk of liability
for disclosure of personal information; or (F) violate the rights of the
Company’s customers; provided, that, in each case, the Company shall use
reasonable best efforts to provide the maximum access such that clauses (A)
through (F) do not apply.  In addition, notwithstanding anything to the contrary
contained herein, neither the Company nor any of its Subsidiaries will be
required to provide any information or materials that relate to, contain or
reflect any analyses, studies, notes, memoranda and other information related to
or prepared in connection with this Agreement, the Joint Venture Agreement or
the License Agreement or any of the transactions contemplated hereby or thereby
or any matters relating hereto or thereto or any transactions with or matters
relating to Investor or any of its respective Affiliates.

Notwithstanding anything to the contrary in this Section 4.03, Investor shall
have the right to waive its right to receive information or access under this
Section 4.03 for such period of time as Investor may specify and, upon receipt
of written notice of such waiver, the Company agrees to no longer provide
Investor with information or access for the duration of the period so specified
(it being understood that Investor will have access to materials publicly
released by the Company).

12

--------------------------------------------------------------------------------

 

Section 4.04Investor Information. From the date of this Agreement through the
earlier of (x) the CFIUS Cure Failure and (y) the later of (a) the first day on
which no Investor Director Designee serves on the Board and (b) the earlier of
(i) the Fall-Away of Investor Board Rights and (ii) the date on which Investor
has expressly irrevocably waived its rights under Section 4.07, Investor shall
provide prompt written notice to the Company, and in any event within one
Business Day thereof, following (1) the Investor Parties acquiring the Minimum
Stock Ownership Threshold; (2) the Investor Parties or their respective
Affiliates acquiring or disposing of Common Stock representing 1% or more of the
outstanding Common Stock of the Company since the prior notice to the Company
under this Section 4.04; (3) upon the occurrence of the disposition of all the
Investor Parties’ Common Stock; and (4) the occurrence of a Fall-Away of
Investor Board Rights.

Section 4.05Standstill.

(a)The Investor agrees that from the signing of this Agreement until the earlier
of (A) six months after the later of (x) the first day on which no Investor
Director Designee serves on the Board and (y) the earlier of (i) the Fall-Away
of Investor Board Rights and (ii) the date on which Investor has expressly
irrevocably waived its rights under Section 4.07; (B) a Company Change of
Control; and (C) the CFIUS Cure Failure, without the prior written approval of
the Board, Investor will not, directly or indirectly, and will cause its
Affiliates not to, directly or indirectly:

(i)acquire, offer or seek to acquire, agree to acquire or make a proposal to
acquire, by purchase or otherwise, any securities or direct or indirect rights
to acquire any securities of the Company or any of its Subsidiaries, any
securities convertible into or exchangeable or exercisable for any such
securities, any options or other derivative securities or contracts or
instruments in any way related to the price of shares of Common Stock or any
assets or property of the Company or any Subsidiary of the Company, but in any
case excluding any issuance by the Company of shares of Common Stock or options,
warrants or other rights to acquire Common Stock (or the exercise thereof) (x)
pursuant to any stock dividend or distribution, stock split or other
recapitalization or reclassification of the Common Stock or pursuant to any
shareholder rights plan or similar plan, or (y) to the Investor Director
Designee as compensation for his or her membership on the Board (including any
shares of Common Stock acquired upon exercise of any options granted to the
Investor Director Designee); provided that this clause (i) shall not limit
Investor or its Affiliates from acquiring, offering or seeking to acquire,
agreeing to acquire or making a proposal to acquire Common Stock to the extent
that, upon consummation of any such transaction, the Investor Parties would
collectively beneficially own shares of Common Stock in an amount not to exceed
10.0% in the aggregate of the then-outstanding shares of Common Stock, plus any
shares of Common Stock (or options or other rights to acquire such shares)
awarded by the Company to any Investor Director Designee;

(ii)make or in any way encourage or participate in any “solicitation” of
“proxies” (whether or not relating to the election or removal of directors), as
such terms are used in the rules of the SEC, to vote, or seek to advise or
influence any Person with respect to voting of, any voting securities of the
Company or any of its Subsidiaries, or call or seek to call a meeting of the
Company’s stockholders or initiate any stockholder proposal for action by the
Company’s stockholders, or seek election to or to place a representative on the
Board, or seek the removal of any director from the Board (other than as
expressly set forth in Section 4.07 with respect to an Investor Director
Designee);

13

--------------------------------------------------------------------------------

 

(iii)demand a copy of the stock ledger list of stockholders or any other books
and records of the Company;

(iv)make any public announcement with respect to, or offer, seek, propose or
indicate an interest in (in each case with or without conditions), any merger,
consolidation, business combination, tender or exchange offer, recapitalization,
reorganization or purchase of a material portion of the assets, properties or
securities of the Company or any Subsidiary of the Company, or any other
extraordinary transaction involving the Company or any Subsidiary of the Company
or any of their respective securities (excluding, in compliance with Section
4.02, the announcement of the transactions contemplated by this Agreement, the
Joint Venture Agreement or the License Agreement);

(v)otherwise act, alone or in concert with others, other than the Investor
Director Designee in its capacity as such, to seek to control or influence, in
any manner, the management, board of directors or policies of the Company or any
of its Subsidiaries;

(vi)make any proposal or statement of inquiry or disclose any intention, plan or
arrangement inconsistent with any of the foregoing;

(vii)advise, assist, knowingly encourage or direct any Person to do, or to
advise, assist, encourage or direct any other Person to do, any of the
foregoing;

(viii)take any action that would require the Company to make a public
announcement regarding the possibility of any of the events described in this
Section 4.05(a);

(ix)enter into any discussions, negotiations, arrangements or understandings
(written or oral) with any third party (including, without limitation, security
holders of the Company, but excluding, for the avoidance of doubt, any Affiliate
of Investor or the Investor Director Designee) with respect to any of the
foregoing, including, without limitation, forming, joining or in any way
participating in a group with any third party with respect to any securities of
the Company or otherwise in connection with any of the foregoing;

(x)request the Company or any of its Representatives, directly or indirectly, to
amend or waive any provision of this Section 4.05(a), provided that this clause
shall not prohibit Investor from making a confidential request to the Company
seeking an amendment or waiver of the provisions of this Section 4.05, which the
Company may accept or reject in its sole discretion, so long as any such request
is made in a manner that does not require public disclosure thereof by any
Person; or

(xi)contest the validity of this Section 4.05 or make, initiate, take or
participate in any demand, Proceeding (legal or otherwise) or proposal to amend,
waive or terminate any provision of this Section 4.05;

provided, however, that nothing in this Section 4.05 will limit (A) Investor’s
(or any of its Affiliates’) ability to vote or Transfer (subject to
Section 4.05(b)) its Common Stock; or (B) the ability of the Investor Director
Designee to vote or otherwise exercise his or her legal duties or otherwise act
in his or her capacity as a member of the Board.

14

--------------------------------------------------------------------------------

 

(b)This Section 4.05 shall immediately be suspended if: (i) the Company enters
into a definitive agreement; (ii) any Person or group shall have commenced and
not withdrawn a bona fide public tender or exchange offer and the Board has not
recommended that the shareholders of the Company reject such offer within the
time period contemplated by Rule 14e-3 under the Exchange Act, in the case of
clause (a)(iv) only; or (iii) any Person or group shall have commenced and not
withdrawn the solicitation of proxies for the election of a majority of the
members of the Board, in the case of clause (a)(ii) only, in each case, the
consummation of which would result in a Company Change of Control, and this
Section 4.05 will be reinstated if such definitive agreement has been
irrevocably terminated, such tender offer or exchange offer is irrevocably
withdrawn or terminated or such solicitation is irrevocably terminated,
respectively, in each case unless Investor or any of its Subsidiaries has
publicly proposed a bona fide offer for a Company Change of Control prior to
such termination, but only for so long as such proposal by Investor or its
Subsidiaries has not been withdrawn or terminated.

Section 4.06Transfer Restrictions.

(a)Except as otherwise permitted in this Agreement, including Section 4.06(b),
from the date of satisfaction of the CFIUS Approval Condition through the later
of (A) the 24-month anniversary following the CFIUS Approval Condition and (B)
the earlier of (w) an Investor Change of Control; (x) a Company Change of
Control; (y) the 6-month anniversary following the acquisition of the Minimum
Stock Ownership Threshold if such acquisition occurs prior to the first
anniversary of the Nomination Start Date; and (z) if the Minimum Stock Ownership
Threshold is not acquired by the Investor Parties prior to the first anniversary
of the Nomination Start Date, 18 months after the date of this Agreement, the
Investor Parties will not (i) Transfer any Common Stock or (ii) make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a short sale of or the
purpose of which is to offset the loss which results from a decline in the
market price of, any shares of Common Stock, or otherwise establish or increase,
directly or indirectly, a put equivalent position, as defined in Rule 16a-1(h)
of the Exchange Act, with respect to any of the Common Stock or any other
capital stock of the Company (any such action, a “Hedge”).

(b)Notwithstanding anything to the contrary contained in this Agreement:

(i) the Investor Parties shall be permitted to Transfer any portion or all of
their Common Stock at any time under the following circumstances:

(A)Transfers to any Investor Party, but only if (A) the transferee and the
transferor agree for the express benefit of the Company that the transferee
shall Transfer the Common Stock so transferred back to Investor or another
Investor Party and (B) that such transferor agrees to acquire, or cause such
other Investor Party to acquire, such shares, in each case, at or before any
time as such transferee would not have been an Investor Party if the Transfer to
such transferee had occurred at such time;

15

--------------------------------------------------------------------------------

 

(B)Transfers pursuant to a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction or any
Company Change of Control;

(C)Transfers that have been approved in writing by the Board; and

(D)Transfers to the extent required by Laws or a Judgment.

(ii)the Investor Parties shall be permitted to Transfer securities of other
Investor Parties that directly or indirectly own shares of Common Stock (A) to
banks or other customary providers of debt financing in connection with bona
fide financing transactions; and (B) to other Persons not addressed by the
foregoing clause (A) as long as such Transfer does not result in an Investor
Party no longer being an Investor Party.

(c)Notwithstanding Section 4.06(a) and (b), the Investor Parties will not at any
time, directly or knowingly indirectly (without the prior written consent of the
Board), Transfer any Common Stock:

(i)to a Prohibited Transferee (it being understood that this clause (i) shall
not prohibit Transfers to a Person prior to the time that such Person becomes a
Prohibited Transferee); or

(ii)to Investor’s knowledge (following reasonable investigation in a negotiated
transaction), to a 5% Entity;

provided, however, that Section 4.06(c)(ii) shall not restrict any Transfer
permitted by Section 4.06(b); provided, further that this Section 4.06(c) shall
not apply to any bona fide sale into the public markets effected on a National
Securities Exchange through a broker-dealer in which Investor and its Affiliates
have no knowledge of the identity of the purchaser.

(d)Notwithstanding Section 4.06(a) and (b), until the earlier of (A) the CFIUS
Cure Failure and (B) the later of (1) the first day on which no Investor
Director Designee serves on the Board or (2) the Fall-Away of Investor Board
Rights, the Investor will not, and will cause its Affiliates not to, Hedge,
without the prior written approval of the Board.

(e)Any attempted Transfer in violation of this Section 4.06 shall be null and
void ab initio.

Section 4.07Nomination of Directors.

(a)Within 10 Business Days following the Nomination Start Date, the Board shall
increase the size of the Board (if there are no vacancies then on the Board) and
appoint the Investor Director Designee as a director to fill such vacancy or
such existing vacancy (the first date on which an Investor Director Designee
commences to serve on the Board is the “First Seat Date,” provided that if
Investor declines to appoint the Investor Director Designee at such time, the
First Seat Date shall be 10 Business Days following the Nomination Start
Date).  If the CFIUS Approval Condition is not satisfied because either (i) the
parties hereto jointly withdraw the application therefor or (ii) CFIUS notifies
the parties in writing that CFIUS (A) has completed its review or investigation
and has determined that it requires no more time to review or investigate and
(B)

16

--------------------------------------------------------------------------------

 

intends to send a report to the President recommending that the President act to
suspend or prohibit the Transactions (the “CFIUS Denial”), the parties hereto
shall use their commercially reasonable best efforts, consistent with any
recommendations or concerns of CFIUS during the 10 day period following the
CFIUS Denial (the "CFIUS Cure Period") to negotiate an amendment to this
Agreement to give effect to the terms and provisions of this Section 4.07 to
provide for an Investor-designated nominee to serve as a Director in compliance
with applicable Law (the "CFIUS Cure Amendment").

(b)Upon the occurrence of the Fall-Away of Investor Board Rights, (i) the
Investor Director Designee shall immediately resign at the request of the Board
(which request may be upon or at any time following the occurrence of the
Fall-Away of Investor Board Rights), and Investor shall cause the Investor
Director Designee immediately to resign from the Board effective as of the date
requested by the Board, and (ii) Investor shall no longer have any rights under
this Section 4.07, including, for the avoidance of doubt, any designation and/or
nomination rights under Section 4.07(c) or Section 4.07(d).

(c)Until the occurrence of the Fall-Away of Investor Board Rights, at any annual
or special meeting of the Company’s stockholders at which Directors are to be
elected and at which the seat held by the Investor Director Designee is subject
to election, Investor shall have the right to designate one Investor Director
Designee, which Investor Director Designee will be nominated by the Company for
election to the Board at such annual meeting.  The Company shall include the
Investor Director Designee designated by Investor in accordance with this
Section 4.07(c) in the Company’s slate of nominees for the applicable annual
meeting of the Company’s stockholders and shall recommend that, and solicit
proxies from, the holders of the Company’s common stock vote in favor of the
Investor Director Designee in a manner consistent with other non-executive
director nominees on the Company’s slate of nominees.  For the avoidance of
doubt, Investor shall not be required to comply with the advance notice
provisions generally applicable to the nomination of Directors by the Company so
long as Investor provides reasonable advance notice to the Company of the
Investor Director Designee prior to the mailing of the proxy statement by the
Company; provided that the Company shall provide reasonable advance notice to
Investor of the expected mailing date.  The Company will provide Investor with a
reasonable opportunity to review and provide comments, which the Company will
consider in good faith, with respect to any portion of the proxy statement or
other proxy materials relating to Investor, the Investor Parties, the Investor
Director Designee or this Agreement, the Joint Venture Agreement or the License
Agreement.

(d)Subject to Section 4.07(g), the Investor Director Designee shall be invited
to, provided notice of and materials for all meetings of the Board substantially
in the same manner (including with respect to timing and content) as other
non-executive Directors.

(e)In the event of the death, disability, resignation or removal of any Investor
Director Designee as a member of the Board (other than resignation pursuant to
Section 4.07(b)), Investor, until the occurrence of the Fall-Away of Investor
Board Rights, shall be entitled to designate an Investor Director Designee
reasonably acceptable to the Board (and if the Board has a nominating committee
at such time, such committee) (provided, that Investor’s chief executive officer
as of the date of this Agreement shall be deemed to be acceptable to the Board
and such committee) to replace such Investor Director Designee, and subject to
Section 4.07(f) and any applicable provisions of the DGCL, the Company shall
take, or cause to be taken, all actions necessary to cause such Investor
Director Designee to be promptly appointed to fill such resulting vacancy.  To
the extent that the Board (or its nominating committee) reasonably determines
that the proposed Investor Director Designee is not acceptable, Investor shall
be permitted to propose

17

--------------------------------------------------------------------------------

 

additional Persons until such time that the Board (or its nominating committee)
determines that a proposed Investor Director Designee is reasonably
acceptable.  With respect to any advance written resignation from the Board
submitted by an Investor Director Designee to be effective upon the occurrence
of one or more events specified therein, including upon notice from Investor to
the Company that such resignation is effective, the Company will promptly take,
or cause to be taken, all action necessary to recognize such resignation and
appoint the replacement for such resigned Investor Director Designee to the
Board, in each case in accordance with this Agreement and applicable Law,
including the DGCL.

(f)The Company’s obligations to have any Investor Director Designee appointed to
the Board or to nominate any Investor Director Designee for election as a
director at any meeting of the Company’s stockholders pursuant to this
Section 4.07, as applicable, shall in each case be subject to such Investor
Director Designee’s reasonable satisfaction of all requirements regarding
service as a director of the Company under applicable Law and the rules or
listing standards of the National Securities Exchange on which the Common Stock
is listed regarding service as a director of the Company and all other criteria
and qualifications for service as a director generally applicable to all
non-executive directors of the Company (in each case, excluding any
"independence" requirements under the rules or listing standards of a National
Securities Exchange, the rules of, or promulgated by, the SEC or the Securities
Act of 1933, as amended, and/or the Securities Exchange Act); provided that the
shares of Common Stock owned by the Investor Parties shall count towards the
Investor Director Designee’s stock ownership requirements under the Company’s
stock ownership guidelines; provided, that in no event shall such Investor
Director Designee’s relationship with Investor or its Affiliates or the
existence of or payments under this Agreement, the Joint Venture Agreement or
the License Agreement or the Investor Parties’ ownership of Common Stock, in and
of itself, be considered to disqualify such Investor Director Designee from
being a member of the Board pursuant to this Section 4.07.  Investor will cause
each Investor Director Designee to make himself or herself reasonably available
for interviews and to consent to such reference and background checks or other
investigations as the Board may reasonably request to determine the Investor
Director Designee’s eligibility and qualification to serve as a director of the
Company.  No Investor Director Designee shall be eligible to serve on the Board
if he or she has been involved in any of the events enumerated under Item 2(d)
or (2) of Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K
under the Securities Act of 1933, as amended, or is subject to any Judgment
prohibiting service as a director of any company with a class of equity
securities registered under Section 12 of the Exchange Act.  As a condition to
any Investor Director Designee’s election to the Board or nomination for
election as a director of the Company at any meeting of the Company’s
stockholders, Investor and the Investor Director Designee must provide to the
Company:

(i)all information requested by the Company that is required to be or is
reasonably and customarily disclosed for directors, candidates for directors and
their respective Affiliates and Representatives in a proxy statement or other
filings in accordance with applicable Law, the rules or listing standards of the
National Securities Exchange on which the Common Stock is listed or the Company
Charter Documents or corporate governance guidelines of the Company generally
applicable to all non-executive Directors, in each case, relating to the
Investor Director Designee’s election as a Director;

(ii)all information requested by the Company in connection with assessing
eligibility and other criteria applicable to Directors or satisfying compliance
and legal or regulatory obligations, in each case, relating to the Investor
Director Designee’s nomination or election, as applicable, as a director of the
Company; and

18

--------------------------------------------------------------------------------

 

(iii)an undertaking in writing by the Investor Director Designee:

 

a.

to be subject to, bound by and duly comply with the Code of Business Conduct and
Ethics and the Insider Trading Policy, each in the form agreed upon by the other
non-executive members of the Board of the Company; and

 

b.

to recuse himself or herself from any deliberations or discussion of the Board
or any committee thereof (i) regarding this Agreement, the Joint Venture
Agreement, the License Agreement or any of the terms, provisions or transactions
hereunder or thereunder or transactions, controversies, disputes or other matter
involving the Company or its Affiliates, on the one hand, and Investor or its
Affiliates, on the other; or (ii) that, in the Company’s management’s or Board’s
reasonable judgment, would reasonably be likely to (A) result in a conflict of
interest or be deemed competitive in nature, including, without limitation,
trade secrets or potential acquisitions, divestitures or other business
opportunities, (B) adversely affect the attorney-client privilege between the
Company and its counsel, attorney work product protection or similar legal
privilege, or (C) result in a violation of applicable Law.

(g)The Company shall be permitted to withhold any information and to exclude the
Investor Director Designee from any meeting or portion thereof with respect to
information and meetings involving items to which Section 4.07(f)(iii)b) is
applicable, provided that the Company shall use its commercially reasonable
efforts to provide the Investor Director Designee with prior notice regarding
information or meetings to which such individual is being excluded, and a
general summary of the rationale of such exclusion, to the extent possible
without disclosing information that may otherwise be withheld.

(h)Investor shall be entitled, in its sole discretion, to, from time to time,
waive and/or resume its right under this Section 4.07 until the Fall-Away of
Investor Board Rights.  For the avoidance of doubt, if Investor waives such
right (unless expressly stated by Investor as irrevocable), it shall be
permitted at any time by written notice to the Company to resume such rights,
and promptly following receipt of such notice the Company shall take all
requisite actions to cause an Investor Director Designee to be nominated to and
seated on the Board.

(i)The Company shall indemnify the Investor Director Designee and provide the
Investor Director Designee with director and officer insurance to the same
extent as it indemnifies and provides such insurance to other non-executive
members of the Board pursuant to the Company Charter Documents, the DGCL or
otherwise.

19

--------------------------------------------------------------------------------

 

Section 4.08Voting Until the occurrence of the Fall-Away of Investor Board
Rights:

(a)at each meeting of the stockholders of the Company and at every postponement
or adjournment thereof, Investor shall, and shall cause the Investor Parties to,
take such action as may be required so that all of the shares of Common Stock
beneficially owned, directly or indirectly, by the Investor Parties and entitled
to vote at such meeting of stockholders are voted (i) in favor of each director
nominated and recommended by the Board for election at any such meeting, (ii)
against any stockholder nominations for director which are not approved and
recommended by the Board for election at any such meeting, (iii) in favor of the
Company’s “say-on-pay” proposal and any proposal by the Company relating to
equity compensation that has been approved by the compensation committee of the
Board and as recommended by the Board with respect to any “say-on-frequency”
proposal, (iv) in favor of the Company’s proposal for ratification of the
appointment of the Company’s independent registered public accounting firm, and
(v) in favor of any of the Board’s recommendations at stockholder meetings;
provided, that, notwithstanding anything to the contrary contained herein, (x)
if the Company is in material breach of Section 4.07 and Investor has delivered
a notice of such breach to the Company, until cured, no Investor Party shall be
required to comply with this Section 4.08(a), and (y) the Investor Parties shall
not be obligated to vote in the same manner as recommended by the Board with
respect to the approval of, or other proposal directly related to, any merger or
other business combination transaction involving the Company, the sale of all or
substantially all of the assets of the Company and its Subsidiaries or any
contemplated Company Change of Control transaction; and

(b)Except in the circumstances contemplated by clause (x) of Section 4.08(a),
Investor shall, and shall cause the Investor Parties to, be present, in person
or by proxy, at all meetings of the stockholders of the Company so that all
shares of Common Stock beneficially owned by the Investor Parties may be counted
for the purposes of determining the presence of a quorum and voted in accordance
with Section 4.08(a) at such meetings (including at any adjournments or
postponements thereof).

Section 4.09Confidentiality. From the date hereof until the date which is five
(5) years after the later of (A) the first day on which no Investor Director
Designee serves on the Board (B) the Fall-Away of Investor Board Rights (or, if
earlier, the date on which Investor expressly irrevocably waives its right to
designate a Director under Section 4.07 and its rights to information and access
under Section 4.03); and (C) the CFIUS Cure Failure, Investor will, and will
cause its Affiliates and their respective Representatives (only in their
capacity as Representatives of Investor or its Affiliates) to, keep confidential
any information (including oral, written and electronic information) concerning
the Company, its Subsidiaries or its Affiliates that may be furnished to
Investor, its Affiliates or their respective Representatives (only in their
capacity as Representatives of Investor or its Affiliates) (including, for this
purpose, the Investor Director Designee) by or on behalf of the Company or its
Representatives pursuant to this Agreement (collectively, the “Confidential
Information”) and to use the Confidential Information solely for the purposes of
managing the Investor Parties’ investment in the Company made pursuant to this
Agreement (the “Permitted Purpose”); provided that the Confidential Information
shall not include information that (i) was or becomes available to the public
other than as a result of a disclosure by Investor or any of its Affiliates or
their respective Representatives in violation of this Section 4.09, (ii) was or
becomes available to Investor or any of its Affiliates from a source other than
the Company, provided that such source is reasonably believed by Investor not to
be disclosing such information in violation of an obligation of confidentiality
(whether by agreement or otherwise) to the Company, (iii) at the time of
disclosure is already in the possession of Investor or any of its Affiliates
from a source other than the Company or any of its Affiliates, provided that
such

20

--------------------------------------------------------------------------------

 

information is reasonably believed by Investor not to be subject to an
obligation of confidentiality (whether by agreement or otherwise) to the
Company, or (iv) was independently developed by Investor or any of its
Affiliates without reference to, incorporation of, or other use of any
Confidential Information.  Notwithstanding the above sentence, Investor shall be
permitted to disclose Confidential Information to the extent required (a) by Law
or Judgment, including by subpoena or other legal process (but only such portion
of the Confidential Information that is legally required upon the advice of
Investor’s counsel) or (b) in connection with enforcing the terms of this
Agreement, the Joint Venture Agreement or the License Agreement in any
Proceeding in which the Company or its Affiliates is a party; provided that in
the event of disclosure pursuant to clause (a) of this sentence, Investor shall
provide the Company with prompt notice (unless prohibited by Law or Judgment) so
that the Company may seek a protective order or other remedy; provided further
that, in the event that a protective order or other protective remedy is not
obtained by the Company (except in connection with disclosures pursuant to
clause (b)), Investor agrees to use commercially reasonable efforts (at the
Company's expense) to obtain assurance that confidential treatment will be
accorded such Confidential Information.  Notwithstanding anything to the
contrary set forth herein, Investor shall be permitted to disclose Confidential
Information to the Investor Parties and its and their Representatives who need
to know such Confidential Information for the Permitted Purpose.

Article V

Miscellaneous

Section 5.01Notices. All notices, requests, permissions, waivers or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by email or sent, postage
prepaid, by registered, certified or express mail or overnight courier service
and shall be deemed given when so delivered by hand, by email (which is
confirmed, such confirmation not to be unreasonably withheld, conditioned or
delayed), or if mailed, three days after mailing (one Business Day in the case
of express mail or overnight courier service marked for overnight delivery) to
the parties at the following addresses or email addresses (or at such other
address or email address for a party as shall be specified by like notice):

 

(a)

If to the Company:

 

TripAdvisor, Inc.

400 1st Avenue

Needham, MA 02494

Attention:

 

General Counsel

Email:

 

SKalvert@tripadvisor.com

 

With a copy (which shall not constitute actual or constructive notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:

 

Sarkis Jebejian, P.C.

 

 

Ross M. Leff, P.C.

Email:

 

Sarkis.Jebejian@kirkland.com

 

 

Ross.Leff@kirkland.com

21

--------------------------------------------------------------------------------

 

 

 

(b)

If to the Investor:

 

Trip.com Group Limited

10th Floor, Building 16, No. 968, Jinzhong Road, Changning District Shanghai,
People’s Republic of China

Attention:

 

SHEN Jie

Email:

 

jie_shen@ctrip.com

 

with a copy to (which copy alone shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP

42/F Edinburgh Tower, The Landmark

15 Queen’s Road Central, Central

Attention:

 

Julie Gao

Email:

 

Julie.Gao@skadden.com

 

with a copy to (which copy alone shall not constitute notice):

 

Baker & McKenzie

14th Floor, One Taikoo Place

979 King’s Road, Quarry Bay

Hong Kong SAR

Attention:

Tracy Wut

Email:

 

tracy.wut@bakermckenzie.com

 

Section 5.02Amendments; Waivers. This Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed by the Company and
Investor.  The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, shall not constitute a waiver by such party of its
right to exercise any such other right, power or remedy or to demand such
compliance.

Section 5.03Counterparts and Facsimile. This Agreement may be executed in two or
more identical counterparts (including by facsimile or electronic transmission),
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument, and shall become effective
when one or more counterparts have been signed by each of the parties hereto and
delivered (by facsimile, electronic transmission or otherwise) to the other
parties.

Section 5.04Governing Law; Specific Enforcement; Submission to Jurisdiction;
Waiver of Jury Trial. (a) This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
agreements made and to be performed entirely within such state, without regard
to the conflicts of law principles of such state.

(b)The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties hereto

22

--------------------------------------------------------------------------------

 

shall be entitled to an injunction or injunctions, specific performance or other
equitable relief to prevent breaches or threatened breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in the
courts described in Section 5.04(d), without proof of damages or otherwise (in
each case, subject to the terms and conditions of this Section 5.04) (and each
party hereto acknowledges and agrees that any party seeking an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in accordance with this Section 5.04
shall not be required to provide any bond or other security in connection with
any such order or injunction), this being in addition to any other remedy to
which they are entitled at law or in equity.  The parties hereto agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to Law or inequitable for any reason, or that a remedy of monetary damages would
provide an adequate remedy or that the parties otherwise have an adequate remedy
at law.

(c)Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of the Chancery Court of the State of Delaware (or, to
the extent such court does not have subject matter jurisdiction, the U.S.
District Court for the District of Delaware or, to the extent such court does
not have subject matter jurisdiction, the Superior Court of the State of
Delaware and, in each case, the appropriate appellate courts thereof), for the
purposes of any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority or any
arbitration or mediation tribunal or other proceeding (collectively, a
“Proceeding”) arising out of this Agreement and the rights and obligations
arising hereunder, and irrevocably and unconditionally waives any objection to
the laying of venue of any such Proceeding in any such court, and further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Proceeding has been brought in an inconvenient
forum.  Each party hereto agrees that service of any process, summons, notice or
document by registered mail to such party’s respective address set forth in
Section 5.04 shall be effective service of process for any such Proceeding.

(d)Each party hERETO Hereby waives, to the fullest extent permitted by
applicable Law, any right it may have to a trial by jury in respect OF any
ACTION, CLAIM OR OTHER PROCEEDING directly or indirectly arising out of, under
or in connection with this Agreement.  Each party HERETO (i) certifies that no
Representative of any other party has represented, expressly or otherwise, that
such other party would not, in the event of ANY ACTION, CLAIM OR OTHER
PROCEEDING, seek to enforce the foregoing waiver, (ii) understands and has
considered the implications of such waiver, (iii) makes such waiver voluntarily
and (iv) acknowledges that it and the other parties HERETO have been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this SECTION 5.04(d).

Section 5.05Interpretation. (a) When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  The word “will”
shall be construed to have the same meaning as the word “shall.” Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”  The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The words “date hereof” shall

23

--------------------------------------------------------------------------------

 

refer to the date of this Agreement.  The word “or” shall not be exclusive.  The
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends, and shall not simply mean “if.” All references
to “$” mean the lawful currency of the United States of America.  The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term, and references to the masculine,
feminine or neuter gender shall include other gender.  Except as specifically
stated herein, any agreement, instrument or statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  Except as otherwise specified herein, references to a Person are also
to its successors and permitted assigns.  Each of the parties hereto has
participated in the drafting and negotiation of this Agreement.  If an ambiguity
or question of intent or interpretation arises, this Agreement must be construed
as if it were drafted by all the parties and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of authorship of any of
the provisions of this Agreement.

(b)For purposes of determining beneficial ownership, Investor may rely on the
Company’s most recent publicly available Quarterly Report on Form 10-Q or Annual
Report on Form 10-K to determine the number of issued and outstanding equity
securities of the Company at any given time and any Person’s beneficial
ownership percentage, unless the Company provides written notice to Investor
with an updated number of equity securities of the Company then issued and
outstanding.

(c)In the event that the Common Stock is listed on a National Securities
Exchange other than Nasdaq, all references herein to Nasdaq rules shall be
deemed to be to the most comparable rule applicable to such other National
Securities Exchange and all references to Nasdaq shall be deemed to be such
other National Securities Exchange, in each case, mutatis mutandis.  In the
event that the Common Stock is listed on both Nasdaq and any other National
Securities Exchange, the Company and Investor shall cooperate to make any
amendments to this Agreement reasonably requested by the other party.

Section 5.06Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced because of any Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse in
any material respect to any party hereto.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible so as to effect
the original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law.

Section 5.07No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their permitted assigns, and nothing expressed or
referred to in this Agreement will be construed to give any Person, other than
the parties to this Agreement and such permitted assigns, any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement, whether as a third-party beneficiary or otherwise.

24

--------------------------------------------------------------------------------

 

Section 5.08Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by any party
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other party; provided that, notwithstanding the foregoing, this
Section 5.08 shall not prohibit any Transfer permitted under Section 4.06 (it
being understood that Investor’s rights hereunder shall not be assignable in
connection with any such Transfer).

Section 5.09Termination.

(a)Automatic Termination.  This Agreement shall terminate, subject to
Section 5.09(b), upon the earliest of (i) the mutual written agreement of the
Company and Investor, (ii) at such time following the Nomination Start Date when
no Investor Parties beneficially own any shares of Common Stock and (iii) the
12-month anniversary of the date hereof if a CFIUS Cure Failure has occurred
prior to such anniversary date.

(b)Survival.  In the event that this Agreement shall terminate, all provisions
of this Agreement shall terminate and shall be void, except Article V, and each
of Sections 4.05, 4.06 and 4.09; each of which shall terminate at the times
specified therein.  The termination of this Agreement shall not relieve any
party from any liability for any breach by a party of this Agreement occurring
prior to such termination.

Section 5.10Entire Agreement, etc. This Agreement (together with the Joint
Venture Agreement and the License Agreement and the letters contemplated by the
definitions of Prohibited Investee and Prohibited Transferee) constitutes the
entire agreement and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof.

Section 5.11Acknowledgment of Securities Laws; Taxes.  The Investor hereby
acknowledges that it is aware, and that it will advise its Affiliates and
Representatives who are provided material non-public information concerning the
Company or its securities, that the United States securities laws prohibit any
Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communication of such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such
securities.  Each of the Company and the Investor shall be responsible for its
own tax payments (it being understood that any withholding taxes on dividends
shall be withheld as required under applicable law).

Section 5.12Competitor Dispute Resolution.

(a)Within 5 Business Days after receiving either a Prohibited Investee Update or
a Prohibited Transferee Update (each an "Update"), Investor will deliver to the
Company a written response in which Investor will either:

(i)state it has no objections to the such Update; or

(ii)object to one or more of the Persons named on the Update (a “Dispute
Notice”), setting forth in reasonable detail the basis for each such objection.

25

--------------------------------------------------------------------------------

 

(b)If Investor fails to take either of the foregoing actions within 5 Business
Days after its receipt of an Update, then Investor will be deemed to have
irrevocably accepted the additions to Prohibited Investees or Prohibited
Transferees, as applicable named thereon.

(c)If Investor timely delivers a Dispute Notice to the Company, then the chief
executive officer of each of the Company and Investor will attempt in good
faith, for a period of 10 Business Days from delivery of the Dispute Notice, to
agree on whether the Persons added as Prohibited Investees or Prohibited
Transferees, as applicable, are permitted to be included on the applicable
Update.  Any resolution by Investor and the Company during such 10 Business Day
period as to any items described in a Dispute Notice will be final and binding
on the parties for purposes of the definition of Prohibited Investee or
Prohibited Transferee, as applicable.  If Investor and the Company do not
resolve all disputed items set forth in the Dispute Notice by the end of the 10
Business Days after the date of delivery of the Dispute Notice, then at the
request of either party, the dispute shall be referred to and finally resolved
by arbitration administered by the Singapore International Arbitration Centre
(SIAC) in accordance with the Arbitration Rules of SIAC for the time being in
force, which rules are deemed to be incorporated by reference in this Section
5.12(c), and as modified by the following provisions of this Section 5.12(c):
(i) such dispute shall be governed by the laws of Singapore; (ii) the seat of
arbitration shall be Singapore; (iii) the language of the arbitration shall be
English; (iv) the arbitral tribunal shall consist of three arbitrators, of which
two arbitrators appointed in accordance with the SIAC Rules shall nominate a
third arbitrator who shall act as the presiding arbitrator of the arbitral
tribunal (and failing such nomination within 21 days from the appointment of the
second arbitrator, the President of the Court of Arbitration of SIAC shall
appoint the presiding arbitrator); (v) the only determination the arbitrator may
make is whether a Person is a Prohibited Investee or Prohibited Transferee, as
applicable and (vi) the arbitral tribunal shall have the power to make a
declaratory award on whether a Person is a Prohibited Investee or a Prohibited
Transferee, but the arbitral tribunal shall not have the power to award any
other remedy or relief, including any form of damages (whether direct, indirect,
special, consequential, compensatory, punitive, statutory or otherwise).

(d)If, as a result of a Dispute Notice, there are less than two Persons on
either of the Prohibited Investee list or the Prohibited Transferee list at any
time, the Company shall be permitted to provide a Prohibited Investee Update or
a Prohibited Transferee Update, as applicable, notwithstanding that the prior
Update occurred within the previous six months.

 

[Remainder of page intentionally left blank]

 

26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY:

 

TRIPADVISOR, INC.

 

By:

/s/ Linda C Frazier

 

Name: Linda C. Frazier

 

Title:   Assistant Secretary

 

[Signature Page to Governance Agreement]

--------------------------------------------------------------------------------

 

 

investor:

 

TRIP.COM Group LIMITED

 

By

/s/ Jie Sun

 

Name: Jie Sun

 

Title: Chief Executive Officer

 

 

 

[Signature Page to Governance Agreement]

--------------------------------------------------------------------------------

Annex I

Governance Agreement Joinder Agreement

 

[•], 20[•]

 

TripAdvisor, Inc.

400 1st Avenue

Needham, MA 02494

Attention:  General Counsel

 

Reference is hereby made to that certain Governance Agreement, dated as of
November 6, 2019, among TripAdvisor, Inc., a Delaware corporation (the
“Company”), and Trip.com Group Limited, a Cayman Islands exempted company
(“Investor”) (the “Governance Agreement”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Governance Agreement.

 

1.

Joinder.  [•], a [•] [corporation], hereby acknowledges that it has received a
copy of the Governance Agreement and acknowledges and agrees with the Company
that by its execution and delivery hereof it shall (i) join and become a party
to the Governance Agreement as an Investor Party and (ii) be bound by all
covenants, agreements, representations, warranties and acknowledgements
applicable to an Investor Party as set forth in and in accordance with the terms
of the Governance Agreement.  The undersigned hereby represents and warrants
that the representations and warranties of the Company set forth in the
Governance Agreement are true and correct in all material respects (except to
the extent already qualified by materiality) on and as of the date hereof as if
applying to the undersigned (with necessary modification to jurisdiction of
formation and organizational form), mutatis mutandis.

2.

Counterparts.  This Governance Agreement Joinder Agreement may be executed in
two or more identical counterparts (including by facsimile or electronic
transmission), each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and shall
become effective when one or more counterparts have been signed by each of the
parties hereto and delivered (by facsimile, electronic transmission or
otherwise) to the other parties.

3.

Amendments.  This Governance Agreement Joinder Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed by the
Company and the undersigned.  The failure of any party hereto to exercise any
right, power or remedy provided under this Governance Agreement Joinder
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
shall not constitute a waiver by such party of its right to exercise any such
other right, power or remedy or to demand such compliance

4.

Applicable Law.  The Governance Agreement and this Governance Agreement Joinder
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Delaware applicable to agreements made and to be performed
entirely within such state, without regard to the conflicts of law principles of
such state.

5.

Miscellaneous.  The provisions of Article V of the Governance Agreement shall
apply to this Governance Agreement Joinder Agreement, mutatis mutandis.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

 

investor PARTY:

 

[•]

 

By

 

 

Name:

 

Title:

 

[Signature Page to Governance Agreement Joinder Agreement]